Appeal by defendant from two judgments of the Supreme Court, Richmond County (Owens, J.), each rendered February 23, 1982, convicting him of attempted murder in the second degree and assault in the first degree (two counts), upon jury verdicts, and imposing sentences.
Judgments affirmed.
We have examined defendant’s contentions, to the extent they were preserved for review as a matter of law. We conclude that, in light of the overwhelming evidence of guilt, there was no error of sufficient magnitude to warrant a new trial (People v Crimmins, 36 NY2d 230). Thompson, J. P., Brown, Weinstein and Kunzeman, JJ., concur.